Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2020 has been entered.
This action is responsive to Applicant’s amendment/remarks and request for continued examination filed 11/12/2020 and supplemental response/declaration filed 11/19/2020.  
The supplemental response filed 11/19/2020 is entered.  
Claims 1-9, 11-15, 18 and 21-29 are currently pending, of which claims 7-9, 11-15 and 18 are withdrawn.
Response to Amendment
The objection to the numbering of the claims is withdrawn in view of the above amendment.  The present amendment clarifies previously presented claim 29 was inadvertently presented as claim 30.  The numbering of claims now ends at claim 29.  
The rejection of claim 28 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of the above amendment.

Claim Interpretation
Instant claims 1 and 21 recite solutions “of tungstate ions W6+ (VI) and counter-ions of the tungstate ions … where the counter-ions of the tungstate ions consist essentially of H+ protons” and “comprising at least one polyalcohol … and ions consisting essentially of tungstate ions W6+ (VI) in the form of polyoxotungstate complexes and H+ protons.”  The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention.  In the instant case, the term “consisting essentially of” does not appear to exclude any particular non-recited components since the specification does not contain an explicit meaning for the term and lacks a discussion or showing of components that materially affect the basic and novel characteristics of the claimed invention.  It is also noted claim 1 recites “comprising” within its body and claim 21 recites, “A solution comprising …” as its preamble and main transitional phrase, where the term "comprising" is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.  The claim will be broadly construed such that compositions comprising the recited components, including ions comprising polyoxotungstate complexes and H+ protons, will read on the claims.  In other words, the claim is interpreted as being inclusive or open-ended and does not exclude additional, un-recited elements in the composition.  See MPEP 2111.03.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 21-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bickmore et al. (US 5,984,997, an IDS reference and X reference on Form PCT 210, hereinafter Bickmore).
6+ (VI) and counter-ions of the tungstate ions comprising at least one polyalcohol and a polyoxotungstate complex where the counter-ions of the tungstate ions consisting essentially of/comprising H+ protons (a solution of ammonium meta-tungstate and ethylene glycol, col. 6 lines 47-52).  Note ammonium meta-tungstate has the chemical formula (NH4)6H2W12O40-nH2O, which comprises an anionic polyoxotungstate complex and H+ proton cationic counter-ions relative to the anionic polyoxotungstate complex.   
As to claims 2 and 3, Bickmore teaches the solvent comprises a glycolic compound and ethylene glycol, as described above.
As to claim 4, Bickmore teaches the tungstate ions have a concentration within the claimed range of 0.001 to 1 mol/L (the solution comprises 55g of ammonium meta-tungstate, i.e., (NH4)6H2W12O40-nH2O, in 100 mL of ethylene glycol, col. 6 lines 47-52; 55g of ammonium meta-tungstate is equivalent to about 0.0186 moles on an anhydrous basis, and therefore the molarity mol/L of tungstate, construed as the polyoxotungstate anion complex concentration, is about 0.186 mol/L).
As to claim 5, Bickmore teaches the solution is limpid (transparent/clear, col. 6 lines 47-52).
As to claim 21, Bickmore teaches a solution comprising at least one polyalcohol and ions consisting essentially of/comprising tungstate ions W6+ (VI) in the form of polyoxotungstate complex and H+ protons (a solution of ammonium meta-tungstate, i.e., (NH4)6H2W12O40-nH2O, and ethylene glycol, col. 6 lines 47-52; ammonium meta-tungstate comprises a polyoxotungstate complex and H+ proton cations).
As to claims 22 and 23, Bickmore teaches the solvent comprises a glycolic compound and ethylene glycol, as described above.
As to claim 24, Bickmore teaches the tungstate ions have a concentration within the claimed range of 0.001 to 1 mol/L (the solution comprises 55g of ammonium meta-tungstate, i.e. (NH4)6H2W12O40-nH2O, in 100 mL of ethylene glycol, col. 6 lines 47-52; 55g of ammonium meta-tungstate is equivalent to about 0.0186 moles on an anhydrous basis, and therefore the molarity mol/L of tungstate, construed as the polyoxotungstate anion complex concentration, is about 0.186 mol/L).
As to claim 25, Bickmore teaches the solution is limpid (transparent/clear, col. 6 lines 47-52).

Claims 1, 2, 4-6, 21, 22, 24-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshimoto et al. (US 9,049,771, hereinafter Yoshimoto).
As to claim 1, Yoshimoto teaches a solution of tungstate ions W6+ (VI) and counter-ions of the tungstate ions comprising at least one polyalcohol and a polyoxotungstate complex where the counter-ions of the tungstate ions consisting essentially of/comprising H+ protons (a solution comprising phosphotungstic acid in a solvent comprising propylene glycol, col. 10 lines 43-49; phosphotungstic acid comprises H+ protons and a phosphotungstate anion/complex, i.e., a polyoxometalate comprising tungsten, and is therefore a polyoxotungstate complex and contains H+ proton cationic counter-ion(s) relative to the anionic polyoxotungstate complex).

As to claim 2, Yoshimoto teaches the solvent comprises a glycolic compound, as described above.
As to claim 4, Yoshimoto teaches the tungstate ions have a concentration within the claimed range of 0.001 to 1 mol/L (the solution comprises 0.30g of phosphotungstic acid, e.g., H3PW12O40-nH2O, in 2.93g of 1,3-dimethyl-2-imidazolidinone/DMI, 1.47g of propylene glycol and 4.40g of cyclohexanol, col. 10 lines 43-49; 0.30g of phosphotungstic acid is equivalent to about 0.000104 moles on an anhydrous basis; DMI has a density of about 1.056 g/mL, and therefore 2.93 of DMI is equivalent to about 2.775 mL; propylene glycol has a density of about 1.04 g/mL, and therefore 1.47g of propylene glycol is equivalent to about 1.413 mL; cyclohexanol has a density of about 0.779 g/mL, and therefore 4.4g of cyclohexanol is equivalent to about 5.648 mL; accordingly, there is approximately 9.836 mL or 0.009836 L of solvent, and the molarity mol/L of tungstate, construed as the polyoxotungstate anion complex concentration, is about 0.0106 mol/L). 
As to claim 5, Yoshimoto teaches the solution is limpid (the solution is a tan transparent solution, col. 10 line 49). 
As to claim 6, Yoshimoto teaches the solution has a dynamic viscosity within the range of 2 to 64 cP/mPa.s at 25°C and atmospheric pressure (11 mPa.s at 25°C, col. 10 lines 50-54; further note the solution was cooled to room temperature, col. 10 lines 48-48, further implying the conditions of the solution during measurement are at STP, i.e. atmospheric pressure). 
As to claim 21, Yoshimoto teaches a solution comprising at least one polyalcohol and ions consisting essentially of/comprising tungstate ions W6+ (VI) in the form of polyoxotungstate complex and H+ protons (a solution comprising phosphotungstic acid, e.g., H3PW12O40-nH2O, in a solvent comprising propylene glycol, col. 10 lines 43-49; phosphotungstic acid comprises a phosphotungstate anion/complex, i.e. a polyoxometalate comprising tungsten, and is therefore a polyoxotungstate complex, and H+ proton cations).
As to claim 22, Yoshimoto teaches the solvent comprises a glycolic compound, as described above.
As to claim 24, Yoshimoto teaches the tungstate ions have a concentration within the claimed range of 0.001 to 1 mol/L (the solution comprises 0.30g of phosphotungstic acid, e.g. H3PW12O40-nH2O, in 2.93g of 1,3-dimethyl-2-imidazolidinone/DMI, 1.47g of propylene glycol and 4.40g of cyclohexanol, col. 10 lines 43-49; 0.30g of phosphotungstic acid is equivalent to about 0.000104 moles on an anhydrous basis; DMI has a density of about 1.056 g/mL, and therefore 2.93 of DMI is equivalent to about 2.775 mL; propylene glycol has a density of about 1.04 g/mL, and therefore 1.47g of propylene glycol is equivalent to about 1.413 mL; cyclohexanol has a density of about 0.779 g/mL, and therefore 4.4g of cyclohexanol is equivalent to about 5.648 mL; accordingly, there is approximately 9.836 mL or 0.009836 L of solvent, and the molarity mol/L of tungstate, construed as the polyoxotungstate anion complex concentration, is about 0.0106 mol/L).
As to claim 25, Yoshimoto teaches the solution is limpid (the solution is a tan transparent solution, col. 10 line 49).
As to claim 26, Yoshimoto teaches the solution has a dynamic viscosity within the range of 2 to 64 cP/mPa.s at 25°C and atmospheric pressure (11 mPa.s at 25°C, col. 10 lines 50-54; further note the solution was cooled to room temperature, col. 10 lines 48-48, further implying the conditions of the solution during measurement are at STP, i.e. atmospheric pressure).
As to claim 27, Yoshimoto teaches the solution has a dynamic viscosity within the range of 4 to 54 cP/mPa.s at 25°C and atmospheric pressure (11 mPa.s at 25°C and atmospheric pressure, as described above).
As to claim 28, Yoshimoto teaches the solution has a dynamic viscosity within the range of 4 to 25 cP/mPa.s at 25°C and atmospheric pressure (11 mPa.s at 25°C and atmospheric pressure, as described above).
As to claim 29, Yoshimoto teaches the solution has a dynamic viscosity within the range of 8 to 19 cP/mPa.s at 25°C and atmospheric pressure (11 mPa.s at 25°C and atmospheric pressure, as described above).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6, 26-29 rejected under 35 U.S.C. 103 as being unpatentable over Bickmore et al. (US 5,984,997, an IDS reference and X reference on Form PCT 210, hereinafter Bickmore) as applied to claims 1-5 and 21-25 above, and further in view of and as evidenced by Yoshimoto et al. (US 9,049,771, hereinafter Yoshimoto).
Bickmore teaches a solutions of: 1) of tungstate ions W6+ (VI) and counter-ions thereof consisting essentially of/comprising H+ protons comprising ethylene glycol as a solvent and a meta-tungstate polyoxotungstate complex having H+ proton counter ions as recited in instant claim 1, and 2) an ethylene glycol solvent and ions consisting essentially of/comprising tungstate ions W6+ in the form of polyoxotungstate complexes and H+ protons as recited in instant claim 21, as described above.
As to claims 6, 26-29, although Bickmore fails to explicitly teach the viscosity of the solution, Yoshimoto is a cited reference of interest that teaches ethylene glycol is a solvent well-known in the art as a high-viscosity solvent provided to adjust the viscosity of a solution comprising a polyoxometalate/polyoxotungstate complex (a heteropolyacid compound, e.g. phosphotungstic acid, col. 4 lines 39-49 and col. 10 lines 43-49; phosphotungstic acid comprises a phosphotungstate anion/complex, i.e. a polyoxometalate comprising tungsten, and is therefore a polyoxotungstate complex) within a preferable range of 5 to 20 mPa.s while also effectively dissolving the polyoxometalate/polyoxotungstate complex to form the solution (col. 5 lines 6-25, col. 5 line 46 to col. 6 line 3, and col. 7 lines 9-15).  In essence, Yoshimoto teaches and clarifies the viscosity of the ethylene glycol-containing polyoxotungstate solution in Bickmore either 1) already comprises a viscosity within the claimed ranges of between 2 and 64 cP/mPa.s, between 4 and 54 cP/mPa.s, between 4 and 25 cP/mPa.s, and/or between 8 and 19 cP/mPa.s, or 2) could be adjusted to arrive within the claimed viscosity range of between 2 and 64 cP/mPa.s, between 4 and 54 cP/mPa.s, between 4 and 25 cP/mPa.s, and/or between 8 and 19 cP/mPa.s. 
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive at the claimed viscosity range of between 2 and 64 cP/mPa.s, between 4 and 54 cP/mPa.s, between 4 and 25 cP/mPa.s, and/or between 8 and 19 cP/mPa.s from the teachings of Yoshimoto in the polyoxotungstate and ethylene glycol-containing solution of Bickmore because Yoshimoto teaches ethylene glycol is a solvent well-known in the art as a high-viscosity solvent provided to adjust the viscosity of a solution comprising a polyoxometalate/polyoxotungstate complex within a preferable range of 5 to 20 mPa.s while also effectively dissolving the polyoxometalate/polyoxotungstate complex to form the solution (Yoshimoto, col. 4 lines 39-49, col. 5 lines 6-25, col. 5 line 46 to col. 6 line 3, and col. 7 lines 9-15; Bickmore, col. 6 lines 47-52).

Claims 3 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimoto et al. (US 9,049,771, hereinafter Yoshimoto) as applied to claims 1, 2, 4-6, 21, 22, 24-29 above.
Yoshimoto teaches solutions of: 1) tungstate ions W6+ (VI) and counter-ions thereof consisting essentially of/comprising H+ protons comprising a glycolic, polyalcohol solvent (propylene glycol), and a polyoxotungstate complex having H+ proton counter ions (phosphotungstic acid) as recited in instant claim 1, and 2) a polyalcohol solvent and ions consisting essentially of/comprising tungstate ions W6+ in the form of polyoxotungstate complexes and H+ protons as recited in instant claim 21, as described above.
Although Yoshimoto fails to explicitly teach an example where the solvent comprises ethylene glycol as recited in instant claims 3 and 23, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the instantly claimed limitations from the teachings of Yoshimoto via either further providing ethylene glycol or substituting ethylene glycol in place of the propylene glycol because Yoshimoto further teaches ethylene glycol as an exemplary “good solvent” among the cited propylene glycol solvent in order to effectively dissolve the heteropolyacid/phosphotungstic acid and tailor the viscosity of the solution to obtain a viscosity between 5 to 20 mPa.s (col. 5 lines 6-25, col. 5 line 46 to col. 6 line 3, and col. 7 lines 9-15).
Response to Arguments
Applicant's arguments filed 11/12/2020 and 132 declaration filed 11/19/2020 have been fully considered but they are not persuasive.  
Regarding the 102 and 103 rejections over Bickmore et al. (US 5,984,997), Applicant argues (pages 7-8 of the response filed 11/12/2020 and paragraphs 4-9 of the declaration filed 11/19/2020) the resulting solution in Bickmore et al. necessarily comprises ammonium counter ions whereas the counter ions of the claimed tungstate ions are comprised of H+ protons such that the solution comprises substantially only H+ protons as the counter ions of the tungstate ions.  Applicant further argues and the declaration opines other counter ions such as ammonium as taught in Bickmore et al. are expected to affect the properties of the solution that would have deleterious consequences on the tungstate solution.  
These arguments are not persuasive because the claims do not limit the counter ions in the solutions to merely H+ protons as alleged.  The claims recite the transitional phrase “consisting essentially of” to describe the counter ions, which limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention.  As described in the Claim Interpretation heading, above and in the Final Office action mailed 08/12/2020, the term “consisting essentially of” does not appear to exclude any particular non-recited components since the specification does not contain an explicit meaning for the term and lacks a discussion or showing of components that materially affect the basic and novel characteristics of the claimed invention.  It is also noted claim 1 recites “comprising” within its body and claim 21 recites, “A solution comprising …” as its preamble and main transitional phrase, where the term "comprising" is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.  The claims as written are inclusive or open-ended and does not exclude additional, un-recited elements in the composition.  See MPEP 2111.03.  In other words, ammonium cations, such as those that may be necessarily present in the solution of Bickmore et al., are not excluded from the scope of the instantly claimed solutions.  Bickmore et al. teaches ammonium meta-tungstate, i.e., (NH4)6H2W12O40-nH2O, in solution with ethylene glycol, which meets the claimed tungstate solution containing H+ protons (see the emphasized H atoms in the aforementioned formula).
The argument that the presence of ammonium cations would have deleterious consequences on the claimed tungstate solution is not persuasive because has no nexus to and is in direct conflict with the original disclosure of the present invention.  Ammonium cations are a preferred starting material for the tungstate solution, which is evidence of record there is no deleterious consequence of the presence of ammonium cations within the solution of the present invention.  See, for example, page 5 lines 28-29 of the original specification describing “(NH4)2WO4” as a preferred tungstate ion precursor.  Furthermore, there is no objective evidence of record additional counter ions have deleterious consequences on the claimed tungstate solution.  The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). 
Regarding the 102 and 103 rejections over Yoshimoto et al. (US 9,049,771), Applicant argues (pages 7-8 of the response filed 11/12/2020 and paragraphs 4-8 and 10 of the declaration filed 11/19/2020) the resulting solution in Yoshimoto et al. necessarily comprises additional ions such as phosphate or silicate ions whereas the counter ions of the claimed tungstate ions are comprised of H+ protons such that the solution comprises substantially only H+ protons as the counter ions of tungstates.  Applicant further argues and the declaration opines other counter ions such as phosphate or silicate as taught in Yoshimoto et al. are expected to affect the properties of the solution that would have deleterious consequences on the tungstate solution.  These arguments are not persuasive because the H+ protons are the only counter ion present in the Yoshimoto et al.  The reference teaches solutions of phosphotungstic acid, e.g. H3PW12O40-nH2O, which comprises a PW12O403- complex anion balanced with 3 H+ proton cations, i.e., counter ions.  The solution of Yoshimoto et al. does not comprise additional ions (e.g., phosphate or silicate) as alleged since the phosphorus and silicon atom(s) at-issue are actually present within the complex polyoxotungstate anion.  For example, phosphotungstate, e.g., PW12O403-, as relied upon in the rejection of record, is a complex anion that comprises a single phosphorus atom at the center of 12 tungsten atoms linked with oxygen atoms, which reads on the claimed polyoxotungstate.  Although silicotungstic acid was not relied upon in the rejection of record, the same argument could be made with regard to the silicon atom thereof, too.
Note the above arguments as to the recited term “consisting essentially of” as not excluding any particular non-recited components and being inclusive or open-ended and does not exclude additional, un-recited elements in the composition addressed with the Bickmore et al. reference apply equally here to the Yoshimoto et al. reference, too.  
As similarly stated above with regard to Bickmore et al., the argument that the presence of additional ions would have deleterious consequences on the claimed tungstate solution is not persuasive because has no nexus to the original disclosure of the present invention and there is no objective evidence of record additional counter ions have deleterious consequences on the claimed tungstate solution.  The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). 
Regarding the 103 rejection of Bickmore et al. in further view of and as evidenced by Yoshimoto et al., Applicant argues (page 9 of the response filed 11/12/2020), one skilled in the art would not have used phosphotungstic acid in the teaching of Bickmore et al. or ammonium meta-tungstate in the teaching of Yoshimoto et al. because the references are drawn to different technical fields.  This argument is not persuasive because it mischaracterizes the 103 rejection of claims 3 and 26 over Bickmore et al. in further view of Yoshimoto et al. of record.  The rejection relies upon the structure of the polyoxotungstate/ethylene glycol solution of Bickmore et al. and merely looks to Yoshimoto et al. as evidence as to common viscosities of polyoxotungstate/ethylene glycol solutions and the fact that ethylene glycol is a solvent well-known in the art as a high-viscosity solvent provided to adjust the viscosity of solutions comprising a polyoxometalate/polyoxotungstate complex within a preferable range of 5 to 20 mPa.s while also effectively dissolving the polyoxometalate/polyoxotungstate complex to form the solution.  The rejection does not provide the polyoxotungstate of Bickmore et al. to Yoshimoto et al. nor the polyoxotungstate of Yoshimoto et al. to Bickmore et al. as alleged.
Applicant’s further discussion on pages 9-10 of the response filed 11/12/2020 regarding the benefit, purpose and intended use of the claimed solutions are noted, however note that evidence of secondary considerations is irrelevant to rejections under 35 U.S.C. 102 as in the present case regarding the 102 rejections of record over each of the Bickmore et al. and Yoshimoto et al. references.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
January 14, 2021